IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-10916
                           Summary Calendar



GEORGE ALLEN DAY,

                                           Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden, FPC Beaumont,

                                           Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-561-Y
                       --------------------
                          December 20, 2002
Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     George Allen Day, federal prisoner # 19407-077, appeals from

the dismissal of his purported 28 U.S.C. § 2241 petition in which

he sought to attack his guilty plea conviction in 1989 for false

entry in records of federally insured financial institutions and

wire fraud that was used by the U.S. Parole Commission to deny

him release on parole from a 1995 conviction for offenses related

to bank fraud.    Day filed the petition in the Eastern District of

Texas, where he is incarcerated, but the district court concluded

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10916
                                 -2-

that the petition was actually a 28 U.S.C. § 2255 motion and

transferred it to the Northern District of Texas, where Day was

sentenced.    The Northern District dismissed the petition on the

ground that because Day sought relief pursuant to 28 U.S.C.

§ 2241, it lacked jurisdiction to consider the petition.     In the

alternative, the district court held that Day's petition was

successive.

     Day argues that the Eastern District's characterization of

his petition was erroneous and that the court lacked jurisdiction

to transfer it.   He further argues that the indictment for the

1989 conviction and his guilty plea were both defective.

     Section 2255 provides the primary means of collaterally

attacking a federal conviction and sentence.     Tolliver v. Dobre,

211 F.3d 876, 877 (5th Cir. 2000).   A 28 U.S.C. § 2241 petition

is not a "substitute" for a motion under 28 U.S.C. § 2255, and a

"[§] 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion."    Pack v. Yusuff, 218 F.3d 448, 451 (5th

Cir. 2000).   Because Day's petition expressly attacked the

validity of his 1989 conviction, the Eastern District correctly

construed it as a 28 U.S.C. § 2255 motion.     Id.   The Eastern

District also properly transferred the petition to the Northern

District.    See 28 U.S.C. §§ 1406(a), 1631.

     Afforded liberal construction, Day argues that his petition

should not have been transferred because it falls under the
                            No. 02-10916
                                 -3-

"saving clause" of 28 U.S.C. § 2255.    However, Day has not shown

that he meets the requirements of the savings clause.    See

Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).

     Once Day's pleading was transferred to the Northern

District, that court correctly noted that it was subject to

dismissal for being successive.    See 28 U.S.C. §§ 2244(b)(3)(A),

2255.    Because Day has previously filed 28 U.S.C. § 2255 motions

attacking his 1989 and 1995 convictions, the Northern District

could not consider the instant pleading unless Day first obtains

permission to file a successive 28 U.S.C. § 2255 motion.       See

Hooker v. Sivley, 187 F.3d 680, 682 (5th Cir. 1999).    Day

requests that his brief be considered a request for such

permission.    However, Day does not contend that he meets the

requirements for filing a successive motion, and he makes no

showing that his claims rely on a new rule of constitutional law

that was made retroactive by the Supreme Court to cases on

collateral review or on newly discovered evidence.     See 28 U.S.C.

§ 2255; Henderson v. Haro, 282 F.3d 862, 863 (5th Cir. 2002).

     AFFIRMED.